ORDER
The Disciplinary Review Board having filed its decision with the Court on August 16, 1995, recommending that MARIE CHEN of BOUND BROOK, who was admitted to the bar of this State in 1986, be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4 (failure to communicate), RPC 5.5(a) (lack of a bona fide office) and RPC 8.1(b) (failure to cooperate with the ethics authorities),
And the Disciplinary Review Board further recommending that respondent submit to the Board proof that she is currently in compliance with the bona fide office requirement and that she practice under the supervision of a proctor for a period of six months;
*480And good cause appearing;
It is ORDERED that MARIE CHEN is hereby reprimanded; and it is further
ORDERED that within twenty days of the filing date of this Order respondent submit to the Disciplinary Review Board proof that she maintains a bona fide New Jersey office; and it is further
ORDERED that respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of six months and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.